                Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 1 of 7

Kristan M. Maccini

From:                              Lewis Chimes < lchimes@ chimeslaw.com >
Sent:                              Wednesday, July 3, 2019 2:34 PM
To:                                Kristan M. Maccini
Cc:                                Michelle A. Oliveira; David A. Moraghan; Smith, Elizabeth M.; Diana Bohorquez
Subject:                           RE: Chase v. Town of Canton, et al




My bad. Ms. Donnegan is not available on August 8. August 7 is ok.
8/ 20
I'll have Deb Carroll hold 8/1and Louise fitzgerald hold 8/20 so that we do not run into problems.

Lewis Chimes
Law Office of Lewis Chimes
45 Franklin Street
Stamford, CT 06901
203-324-7744
lchimes@chimeslaw.com
www.chimeslaw.com


The information contained in this message is confidential and privileged information from the Law Firm of Lewis Chimes
LLC. This information is intended for the use of the person named and is to be read only by the person to whom it is
addressed. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you have received this message in error, please notify the sender immediately.



From: Kristan M. Maccini <kmaccini@ hl-law.com>
Sent: Wednesday, July 3, 2019 12:36 PM
To: Lewis Chimes <lchimes @ chimeslaw.com>
Cc: Michelle A. Oliveira <MOIiveira @ HL-Law.com>; David A. Moraghan <dam @ skmwlaw.com>; Smith, Elizabeth M.
<Elizabeth.Smith @ leclairryan.com>
Subject: RE: Chase v. Town of Canton, et al




Possibly. For right now we will go with the 8th for Donnegan and 23 rd for Garcia. Thanks.


From: Lewis Chimes <lchimes @ chimeslaw.com>
Sent: Wednesday, July 3, 2019 12:29 PM
To: Kristan M. Maccini <kmaccini @ hl- law.com>
Subject: RE: Chase v. Town of Canton, et al




Fine. Deb Carroll is available on august 1. Do you want to move her deposition to that date ?

Lewis Chimes
                                                            l

                                                                                                EXHIBIT B
                Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 2 of 7
Law Office of Lewis Chimes
45 Franklin Street
Stamford, CT 06901
203-324-7744
lchimes@chi meslaw.com
www.chimeslaw.com


The information contained in this message is confidential and privileged information from the Law Firm of Lewis Chimes
LLC. This information is intended for the use of the person named and is to be read only by the person to whom it is
addressed. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you have received this message in error, please notify the sender immediately.



From: Kristan M. Maccini <kmaccini@ hl-law.com>
Sent: Wednesday, July 3, 2019 12:07 PM
To: Lewis Chimes <lchimes @ chimeslaw . com>; Diana Bohorquez < dianab @ chimeslaw.com>
Cc: Michelle A. Oliveira <MOIiveira @ HL-Law.com>; Mary-Kate Smith <msmith @ chimeslaw.com>; David A. Moraghan
< dam @ skmwlaw.com>; Smith, Elizabeth M. < Elizabeth.Smith@ leclairrvan.com>; Acee, Elizabeth K.
< Elizabeth.Acee @ leclairrvan.com>: Christopher A. Clark <CCIark @ HL- Law .com>
Subject: RE: Chase v. Town of Canton, et al




I will notice Donnegan's deposition for August 8th. Thanks.


From: Lewis Chimes <lchimes @ chimeslaw.com>
Sent: Wednesday, July 3, 2019 11:33 AM
To: Kristan M. Maccini <kmaccini@ hl-law.com>; Diana Bohorquez < dianab @ chimeslaw.com>
Cc: Michelle A. Oliveira <MOIiveira @ HL-Law.com>: Mary-Kate Smith <msmith@ chimeslaw.com>; David A. Moraghan
<dam @ skmwlaw.com>: Smith, Elizabeth M. <Elizabeth.Smith @ leclairryan.com>; Acee, Elizabeth K.
<Elizabeth.Acee @ leclairrvan.com>: Christopher A. Clark <CCIark @ HL-Law.com>
Subject: RE: Chase v. Town of Canton, et al




False accusations are not helpful and do little to enhance your credibility.

I am happy to attempt to reschedule Ms. Donnegan's deposition to a more convenient time. Donnegan is unavailable in
July, through August 6. She's available the following week, but those are not dates that you gave us. Please call me to
discuss at your earliest convenience.

Lewis Chimes
Law Office of Lewis Chimes
45 Franklin Street
Stamford, CT 06901
203-324-7744
lchimes@chimeslaw.com
www . chimeslaw. com



                                                              2

                                                                                             EXHIBIT B
                Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 3 of 7
The information contained in this message is confidential and privileged information from the Law Firm of Lewis Chimes,
LLC. This information is intended for the use of the person named and is to be read only by the person to whom it is
addressed. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you have received this message in error, please notify the sender immediately .



From: Kristan M. Maccini <kmaccini(5> hl-law.com>
Sent: Wednesday, July 3, 2019 9:38 AM
To: Lewis Chimes <lchimes@ chimeslaw.com>; Diana Bohorquez <dianab @ chimeslaw.com>
Cc: Michelle A. Oliveira <MOIiveira @ HL- Law.com>; Mary-Kate Smith <msmith @chimeslaw.com>: David A. Moraghan
<dam @ skmwlaw.com>; Smith, Elizabeth M. <Elizabeth.Smith @ leclairrvan.com>; Acee, Elizabeth K.
< Elizabeth.Acee @ leclairryan.com>; Christopher A. Clark <CCIark @ HL-Law.com>
Subject: RE: Chase v. Town of Canton, et al




Lew,

You misrepresented that you had only one expert witness in order to obtain the defendants' consent to modification of
the scheduling order concerning expert discovery. You have disclosed four experts — one damages expert, one damages
and liability, and two liability. As you are undoubtedly aware, even though you disclosed these experts by the deadline
of July 1set by the Court, the Canton defendants are extremely prejudiced now in reviewing the disclosure, obtaining
plaintiffs experts' depositions, and retaining and disclosing any necessary defense experts, while at the same time
drafting and filing a motion for summary judgment within the deadlines set by the Court. Had you properly indicated
that you were disclosing four experts, I would not have consented to the modification of the scheduling order.

I reached out with several available dates and a request for agreeable dates from you for the expert depositions as a
courtesy. It was not my expectation that you would then seek to set the order and timing of the depositions by only
                                                                                                                     st
giving one date for each expert. I want to take the liability experts' depositions well in advance of the September 1
deadline . We can do Garcia's on the 23rd but I need an earlier date for Donegan's ( preferably the 30th or 31 of July ) —
                                                                                                               st


August 28th (three days before the expiration of the deadline and within a month of the defendants having to disclose
                                                                                                            th
experts will not work. If you do not provide me with earlier dates, I will notice her deposition for July 30 . Thank
you. Kristan


From: Lewis Chimes <lchimes @ chimeslaw.com>
Sent: Wednesday, July 3, 2019 8:42 AM
To: Kristan M. Maccini <kmaccini @ hl-law.com>; Diana Bohorquez <dianab @ chimeslaw.com>
Cc: Michelle A. Oliveira <MOIiveira @ HL - Law.com>; Mary-Kate Smith <msmith @ chimeslaw .com>: David A. Moraghan
<dam @ skmwlaw.com>; Smith, Elizabeth M. <Elizabeth.Smith @ leclairrvan.com>; Acee, Elizabeth K.
<Elizabeth.Acee @ leclairryan.com>
Subject: RE: Chase v. Town of Canton, et al




Kristan -

First of all, thank you for all of your professional courtesy. My wife appreciated that I had to take time away from our
weekend in New Orleans to finalize the expert reports, as opposed to completing them during a slow holiday week,
when nothing else was happening.

On Monday, you provided dates of your availability for the depositions. On Tuesday, we gave you dates for each of the
experts on dates that you represented that you were available. We are having our experts old those dates for

                                                             3

                                                                                                 EXHIBIT B
                 Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 4 of 7
deposition. If you have a problem with it, take it up with the judge. You can also feel free to call me to explain why you
are now unavailable on the dates that you gave us.

Once again, thank you for all of the professional courtesy that you have shown in this case. We look forward to
completing discovery in this matter in a timely and professional fashion.




Lewis Chimes
Law Office of Lewis Chimes
45 Franklin Street
Stamford, CT 06901
203-324-7744
lchimes@chimeslaw.com
www.chimeslaw.com


The information contained in this message is confidential and privileged information from the Law Firm of Lewis Chimes
LLC. This information is intended for the use of the person named and is to be read only by the person to whom it is
addressed. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you have received this message in error, please notify the sender immediately.



From: Kristan M. Maccini <kmaccini (5) hl-law.com>
Sent: Tuesday, July 2, 2019 4:00 PM
To: Diana Bohorquez <dianab (5) chimeslaw .com>
Cc: Michelle A. Oliveira <MOIiveira (5) HL- Law.com>; Lewis Chimes <lchimes @ chimeslaw.com>: Mary-Kate Smith
<msmith(achimeslaw.com>: David A. Moraghan <dam (S) skmwlaw.com>; Smith, Elizabeth M.
<Elizabeth.Smith(5> leclairrvan.com>
Subject: Re: Chase v. Town of Canton, et al




Please provide at least three dates for each expert. The dates provided for all experts but one are too close to the end
of the deadline. Provide some July dates even if they do not match my availability and I will have to see if I can make it
work in July. Thanks

Sent from my iPhone

On Jul 2, 2019, at 3:14 PM, Diana Bohorquez < dianab (5> chimeslaw.com> wrote:




        Good afternoon all,
        Below, please find the availability of the experts.

            •   8 / 8 Deb Carroll

            •   8 / 20 Louise Fitzgerald

            •   8 / 23 Cathy Garcia

                                                             4

                                                                                                EXHIBIT B
        Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 5 of 7
    •   8 / 28 Liz Donegan


Thank you,

Diana Bohorquez
Paralegal
Law Office of Lewis Chimes, LLC
45 Franklin Street
Stamford , CT 06901
Office: 203-324-7744 ext 15
Fax: 203-969-1319

The information contained in this email is confidential. It is intended only for the use of the
recipient(s) named above, and may be legally privileged. If you have received this
communication in error , please return it to the sender immediately. If you are not the
intended recipient of this message, you are hereby notified that any dissemination,
distribution, copying or other use of this communication, or any of its contents , is strictly
prohibited




From: Kristan M. Maccini <kmaccini (5) hl - law.com>
Sent: Monday, July 1, 2019 3:01 PM
To: Diana Bohorquez < dianab @ chimeslaw.com>; Michelle A. Oliveira <MOIiveira (S) HL-Law.com>
Cc: Lewis Chimes < lchimes (5> chimeslaw.com>; Mary-Kate Smith <msmith (5) chimeslaw.com>: David A.
Moraghan <dam (5) skmwlaw.com>; Smith, Elizabeth M. <Elizabeth.Smith (5) leclairrvan.com>
Subject: RE: Chase v. Town of Canton, et al




Available dates for me are July 30th and 31st . August 1st, 6th, 8th, and 20th -28th. As you know, the
scheduling order requires that these experts be deposed by September 1st. Please promptly provide
agreeable dates for each expert from those I have provided. Thanks. Kristan


From: Diana Bohorquez <dianab (5) chimeslaw.com>
Sent: Monday, July 1, 2019 2:55 PM
To: Michelle A . Oliveira <MOIiveira (5) HL-Law.com >
Cc: Kristan M. Maccini <kmaccini(5) hl-law.com>
Subject: RE: Chase v. Town of Canton, et al




Hi Michelle,
                                                 .
I will ask for their availability and get back you




                                                        5

                                                                                       EXHIBIT B
        Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 6 of 7
Thank you,

Diana Bohorquez
Paralegal
Law Office of Lewis Chimes , LLC
45 Franklin Street
Stamford, CT 06901
Office: 203-324-7744 ext 15
Fax: 203-969-1319

The information contained in this email is confidential. It is intended only for the use of the
recipient(s) named above , and may be legally privileged . If you have received this
communication in error , please return it to the sender immediately. If you are not the
intended recipient of this message, you are hereby notified that any dissemination,
distribution, copying or other use of this communication , or any of its contents, is strictly
prohibited



From: Michelle A. Oliveira < MOIiveira (S) HL-Law.com>
Sent: Monday, July 1, 2019 1:25 PM
To: Diana Bohorquez < dianab @ chimeslaw.com>
Cc: Kristan M. Maccini <kmaccini@ hl-law.com>
Subject: Chase v. Town of Canton, et al




Hi Diana :

At your earliest possible convenience , please provide us with dates you and the
plaintiffs experts are available for their depositions in the above - captioned case .

Thank you and I await receipt of the proposed deposition dates .

Michelle A. Oliveira
Paralegal to Kristan M. Maccini and
Alan R. Dembiczak
HOWD & LUDORF, LLC
65 Wethersfield Avenue
Hartford, CT 061 1 4
Tel : (860) 249 - 1361
Fax : ( 860) 249 - 7665
E- mail : moliveira@hl - law. com



This email message has been delivered safely and archived online by Mimecast. For more information
please visit http : / / www. mimecast.com


This email message has been delivered safely and archived online by Mimecast. For more
information please visit http:/ 'www .mimecast.com
                                                    6

                                                                                  EXHIBIT B
               Case 3:18-cv-00683-VLB Document 121-3 Filed 07/11/19 Page 7 of 7


       This email message has been delivered safely and archived online by Mimecast. For more information
       please visit http:// www.mimecast.com


       This email message has been delivered safely and archived online by Mimecast. For more information
       please visit http:// www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:/ / www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http:// vvvvw. rnimecast . com


This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:/ / www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com


This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:/ / www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http:// www.mimecast .com


This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:/ / www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com




                                                          7

                                                                                            EXHIBIT B
